DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract is objected to because it includes the form and legal phraseology “comprising” and “comprises” often used in patent claims. It is suggested that the phrase, “comprising” be amended to “including” and “comprises” be amended to “includes”.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 14-16 are objected to because of the following informalities:
“bundler section” should be amended to -- bundling section -- to maintain consistency with the rest of the preceding claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 8,113,110) in view of Lynch (US 2018/0070533 A1).
Regarding claim 1, Kraus discloses a baling system comprising:
a first bale-forming area (i.e. right- hand chamber 18) configured to form a first series of first individual bales;
a second bale-forming area (middle chamber 18) configured to from a second series of second individual bales.
Kraus discloses the formed bales (42) move rearwardly in the bale forming area (18)   until they exit the bale forming area where they can be accumulated on a bale accumulator (col. 4, lines 27-30).
Kraus does not expressly disclose that the bale accumulator is a bale bundler configured to receive the first and second individual bales from said first and second bale-forming areas and to tie a group of at least six bales together to form a bale bundle.
Lynch discloses a bale bundler (24) connected to a baler (20), the bale bundler configured to receive individual bales from the baler and to tie a group of at least six bales (see fig. 1, elements 25) together to form a bale bundle (28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Kraus with a bale bundler, as taught by Lynch, in order bundle the plurality of bales together and deposit the bales in groups in a field (see fig. 1 of Lynch) for easing transporting the bales all at once to save time.
Regarding claim 2, Kraus discloses wherein said first bale-forming area is presented by a first bale forming chamber (i.e. right- hand chamber 18), and wherein said second bale-forming area is presented by a second bale forming chamber (i.e. middle chamber 18), wherein said first and second bale forming chambers are positioned side by side (see fig. 6, which shows 3 rows of formed bales (42), which are formed from right-hand chamber 18, middle chamber 18, and left-hand chamber 18, and thus the chambers are positioned side by side (fig. 1-2).
Regarding claim 4, modified Kraus discloses a frame (40 of Lynch) to which said bale bundler and said first and second bale forming chambers are rigidly coupled.
Regarding claim 5, modified Kraus discloses a plurality of wheels (41 of Lynch) each coupled to said frame and supporting a portion of the weight of both said bale forming chambers and said bale bundler (see fig. 1 of Lynch).
Regarding claim 6, modified Kraus discloses wherein said frame (40 of Lynch) comprises a front frame (see an end 44 of Lynch in fig. 1) to which said bale forming chambers are rigidly coupled and a rear frame (see an end (46) of Lynch in fig. 1) to which components of said bale bundler are rigidly coupled.
Regarding claim 7, modified Kraus discloses wherein said bale bundler comprises a receiving section (a section where a conveyor belt (65) of Lynch is located in fig. 1) and a bundling section (a section from a depositor 51 to a group baler (26) in fig. 1 of Lynch).
Regarding claim 8, modified Kraus discloses wherein the receiving section is configured to receive the first and second bales from the first and second bale forming chambers (see a plurality of bale (23) in fig. 1 of Lynch).
Regarding claim 9, modified Kraus discloses wherein said receiving section is configured to actuating (by a conveyor (65) of Lynch) the first and second bales rearward toward the bundling section (see para. 19, lines 1-13).
Regarding claim 10, modified Kraus discloses wherein said receiving section includes one actuating member (see a conveyor belt 65 of Lynch) for actuating the first and second bales rearward.
Regarding claim 12, modified Kraus discloses wherein said receiving section is configured to actuate (by a conveyor (65) of Lynch) the first and second bales upward to the bundling section (see fig. 1 of Lynch, which shows the bales are actuated upward to an inlet end (71) of the bundling section).
Regarding claim 13, modified Kraus discloses wherein said receiving section includes an elevator assembly (see a conveyor belt 65 of Lynch) for actuating the first and second bales upward (see fig. 1 of Lynch).
Regarding claim 14, modified Kraus discloses wherein said elevator assembly is configured to lift a stack of bales upward to the bundling section (see fig. 1 of Lynch, which shows a stack of bales (23) being lifted upward to the bundler section).
Regarding claim 15, modified Kraus discloses wherein said bundling section comprise a bundle forming chamber (26 of Lynch) and a plunger (120 of Lynch), wherein said plunger is configured to push a plurality of bales into contact with one another within the bundle forming chamber (see fig. 12 of Lynch).
Regarding claim 16, modified Krause discloses the bundling section further comprises a tying mechanism (see 28 in fig. 1 and col. 6 of Lynch, which discloses the bales are bound together) configured to tie one or more securement lines around the bale bundle (see 28 in fig. 1 of Lynch).
Regarding claim 17, modified Krause discloses wherein the bale bundle comprises at least eight bales and no more than fifty bales (see element (28) in figure 1 of Lynch, which shows at least eight bales (25)).
Regarding claim 18, Kraus discloses a method of forming a plurality of bales (42) of crop material with a square baler (100), said method comprising the steps of: (a) forming a first series of first bales in a first bale-forming area (i.e. right- hand chamber 18); (b) forming a second series of second bales in a second bale-forming area (i.e. middle chamber 18). 
Kraus discloses the formed bales (42) move rearwardly in the bale forming area (18)   until they exit the bale forming area where they can be accumulated on a bale accumulator (col. 4, lines 27-30).
Kraus does not expressly disclose that the bale accumulator is a bale bundler in which bales are manipulated into a group of bales and tied them together.
Lynch discloses a bale bundler (24) connected to a baler (20), the bale bundler configured to receive individual bales from the baler in order to manipulate into a group of bales (fig. 1) and tie (para. 6) them together (see fig. 1, elements 25) to form a bale bundle (28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Kraus with a bale bundler, as taught by Lynch, in order bundle the plurality of bales together and deposit the bales in groups in a field (see fig. 1 of Lynch) for easing transporting the bales all at once to save time.

Regarding claim 19, modified Kraus discloses using one or more actuating mechanisms (see a conveyor 65 in fig. 1 of Lynch) to actuate the first and second bales along the bale bundler.
Regarding claim 20, modified Kraus discloses forcing the bales of the group into contact with each other (see figs. 10-12 of Lynch) and tying the group of bales with a securement line (see para. 6 of Lynch).

Claims 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Lely (hereinafter “VDL”) (US 3,564,828) in view of Lynch (US 2018/0070533 A1).
Regarding claim 1, VDL discloses a baling system comprising:
a first bale-forming area (a top 143 in fig. 14) configured to form a first series of first individual bales;
a second bale-forming area (a bottom 143 in fig. 14) configured to from a second series of second individual bales.
VDL does not expressly disclose a bale bundler configured to receive the first and second individual bales from said first and second bale-forming areas and to tie a group of at least six bales together to form a bale bundle.
Lynch discloses a bale bundler (24) connected to a baler (20), the bale bundler configured to receive individual bales from the baler and to tie a group of at least six bales (see fig. 1, elements 25) together to form a bale bundle (28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide VDL with a bale bundler, as taught by Lynch, in order bundle the plurality of bales together and deposit the bales in groups in a field (see fig. 1 of Lynch) for easing transporting the bales all at once to save time.
Regarding claim 2, VDL discloses wherein said first bale-forming area is presented by a first bale forming chamber (143), and wherein said second bale-forming area is presented by a second bale forming chamber (143), wherein said first and second bale forming chambers are positioned side by side (see fig. 14).
Regarding claim 3, VDL discloses wherein said first bale-forming area (143) is spaced apart from said second bale-forming area (143) (see fig. 14).
Regarding claim 4, modified VDL discloses a frame (40 of Lynch) to which said bale bundler and said first and second bale forming chambers are rigidly coupled.
Regarding claim 5, modified VDL discloses a plurality of wheels (41 of Lynch) each coupled to said frame and supporting a portion of the weight of both said bale forming chambers and said bale bundler (see fig. 1 of Lynch).
Regarding claim 6, modified VDL discloses wherein said frame (40 of Lynch) comprises a front frame (see an end 44 of Lynch in fig. 1) to which said bale forming chambers are rigidly coupled and a rear frame (see an end (46) of Lynch in fig. 1) to which components of said bale bundler are rigidly coupled.
Regarding claim 7, modified VDL discloses wherein said bale bundler comprises a receiving section (a section where a conveyor belt (65) of Lynch is located in fig. 1) and a bundling section (a section from a depositor 51 to a group baler (26) in fig. 1 of Lynch).
Regarding claim 8, modified VDL discloses wherein the receiving section is configured to receive the first and second bales from the first and second bale forming chambers (see a plurality of bale (23) in fig. 1 of Lynch).
Regarding claim 9, modified VDL discloses wherein said receiving section is configured to actuating (by a conveyor (65) of Lynch) the first and second bales rearward toward the bundling section (see para. 19, lines 1-13).
Regarding claim 10, modified VDL discloses wherein said receiving section includes one actuating member (see a conveyor belt 65 of Lynch) for actuating the first and second bales rearward.
Regarding claim 12, modified VDL discloses wherein said receiving section is configured to actuate (by a conveyor (65) of Lynch) the first and second bales upward to the bundling section (see fig. 1 of Lynch, which shows the bales are actuated upward to an inlet end (71) of the bundling section).
Regarding claim 13, modified VDL discloses wherein said receiving section includes an elevator assembly (see a conveyor belt 65 of Lynch) for actuating the first and second bales upward (see fig. 1 of Lynch).
Regarding claim 14, modified VDL discloses wherein said elevator assembly is configured to lift a stack of bales upward to the bundling section (see fig. 1 of Lynch, which shows a stack of bales (23) being lifted upward to the bundler section).
Regarding claim 15, modified VDL discloses wherein said bundling section comprise a bundle forming chamber (26 of Lynch) and a plunger (120 of Lynch), wherein said plunger is configured to push a plurality of bales into contact with one another within the bundle forming chamber (see fig. 12 of Lynch).
Regarding claim 16, modified VDL discloses the bundling section further comprises a tying mechanism (see 28 in fig. 1 and col. 6 of Lynch, which discloses the bales are bound together) configured to tie one or more securement lines around the bale bundle (see 28 in fig. 1 of Lynch).
Regarding claim 17, modified VDL discloses wherein the bale bundle comprises at least eight bales and no more than fifty bales (see element (28) in figure 1 of Lynch, which shows at least eight bales (25)).
Regarding claim 18, VDL discloses a method of forming a plurality of bales of crop material with a square baler (fig. 14), said method comprising the steps of: (a) forming a first series of first bales in a first bale-forming area (an upper 143 in fig. 14); (b) forming a second series of second bales in a second bale-forming area (a lower 143 in fig. 14). 
VDL does not expressly disclose that a bale bundler in which bales are manipulated into a group of bales and tied them together.
Lynch discloses a bale bundler (24) connected to a baler (20), the bale bundler configured to receive individual bales from the baler in order to manipulate into a group of bales (fig. 1) and tie (para. 6) them together (see fig. 1, elements 25) to form a bale bundle (28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide VDL with a bale bundler, as taught by Lynch, in order bundle the plurality of bales together and deposit the bales in groups in a field (see fig. 1 of Lynch) for easing transporting the bales all at once to save time.
Regarding claim 19, modified VDL discloses using one or more actuating mechanisms (see a conveyor 65 in fig. 1 of Lynch) to actuate the first and second bales along the bale bundler.
Regarding claim 20, modified VDL discloses forcing the bales of the group into contact with each other (see figs. 10-12 of Lynch) and tying the group of bales with a securement line (see para. 6 of Lynch).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show a bale accumulator (US 4961679) and a baler having two compression chambers (DE 3407682A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        July 22, 2022